

115 S2419 RS: Support Startup Businesses Act of 2018
U.S. Senate
2018-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 352115th CONGRESS2d SessionS. 2419IN THE SENATE OF THE UNITED STATESFebruary 13, 2018Mr. Coons (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipMarch 19, 2018Reported by Mr. Risch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Small Business Act to improve the technical and business assistance services under the
			 SBIR and STTR programs.
	
 1.Short titleThis Act may be cited as the Support Startup Businesses Act of 2018. 2.Improvements to technical and business assistance (a)In generalSection 9(q) of the Small Business Act (15 U.S.C. 638(q)) is amended—
 (1)in the subsection heading, by inserting and business after technical; (2)in paragraph (1)—
 (A)in the matter preceding subparagraph (A)— (i)by striking a vendor selected under paragraph (2) and inserting 1 or more vendors selected under paragraph (2)(A);
 (ii)by inserting and business before assistance services; and (iii)by inserting assistance with product sales, intellectual property protections, market research, market validation, and development of regulatory plans and manufacturing plans, after technologies,; and
 (B)in subparagraph (D), by inserting , including intellectual property protections before the period at the end; (3)in paragraph (2)—
 (A)by striking Each agency may select a vendor to assist small business concerns to meet and inserting the following:  (A)In generalEach agency may select 1 or more vendors from which small business concerns may obtain assistance in meeting; and
 (B)by adding at the end the following:  (B)Selection by small business concernA small business concern may, by contract or otherwise, select 1 or more vendors to assist the small business concern in meeting the goals listed in paragraph (1).; 
 (4)in paragraph (3)— (A)by inserting (A) after paragraph (2) each place it appears;
 (B)by striking $5,000 per year each place it appears and inserting 5 percent of the amount of the award; (C)in subparagraph (B)(ii), by striking which shall be in addition to the amount of the recipient's award and inserting which may, as determined appropriate by the head of the Federal agency, be included as part of the recipient's award or be in addition to the amount of the recipient's award;
 (D)in subparagraph (C)— (i)by inserting or business after technical;
 (ii)by striking the vendor and inserting a vendor; and (iii)by adding at the end the following: Business-related services aimed at improving the commercialization success of a small business concern may be obtained from an entity, such as a public or private organization or an agency of or other entity established or funded by a State that facilitates or accelerates the commercialization of technologies or assists in the creation and growth of private enterprises that are commercializing technology.;
 (E)in subparagraph (D)— (i)by inserting or business after technical each place it appears; and
 (ii)in clause (i), by striking the vendor and inserting 1 or more vendors; and (F)by adding at the end the following:
						
 (E)Multiple award recipientsThe Administrator shall establish a limit on the amount of technical and business assistance services that may be received or purchased under subparagraph (B) by small business concerns with respect to multiple Phase II SBIR or STTR awards for a fiscal year.; and
 (5)by adding at the end the following:  (4)Annual reporting (A)In generalA small business concern that receives technical or business assistance from a vendor under this subsection during a fiscal year shall submit to the Federal agency contracting with the vendor a description of the technical or business assistance provided.
 (B)Use of existing reporting mechanismThe information required under subparagraph (A) shall be collected by a Federal agency as part of a report required to be submitted by small business concerns engaged in SBIR or STTR projects of the Federal agency for which the requirement was in effect on the date of enactment of this paragraph..
 (b)ReviewNot later than the end of fiscal year 2019, the Administrator of the Small Business Administration shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report reviewing the efficacy of the provision of technical and business assistance under section 9(q) of the Small Business Act (2 U.S.C. 638(q)), as amended by subsection (a).
	
 1.Short titleThis Act may be cited as the Support Startup Businesses Act of 2018. 2.Improvements to technical and business assistance (a)In generalSection 9(q) of the Small Business Act (15 U.S.C. 638(q)) is amended—
 (1)in the subsection heading, by inserting and business after technical; (2)in paragraph (1)—
 (A)in the matter preceding subparagraph (A)— (i)by striking a vendor selected under paragraph (2) and inserting 1 or more vendors selected under paragraph (2)(A);
 (ii)by inserting and business before assistance services; and (iii)by inserting assistance with product sales, intellectual property protections, market research, market validation, and development of regulatory plans and manufacturing plans, after technologies,; and
 (B)in subparagraph (D), by inserting , including intellectual property protections before the period at the end; (3)in paragraph (2)—
 (A)by striking Each agency may select a vendor to assist small business concerns to meet and inserting the following:  (A)In generalEach agency may select 1 or more vendors from which small business concerns may obtain assistance in meeting; and
 (B)by adding at the end the following:  (B)Selection by small business concernA small business concern may, by contract or otherwise, select 1 or more vendors to assist the small business concern in meeting the goals listed in paragraph (1).; 
 (4)in paragraph (3)— (A)in the paragraph heading, by inserting or business after technical;
 (B)by inserting (A) after paragraph (2) each place it appears; (C)in subparagraph (B)—
 (i)by striking $5,000 per year each place it appears and inserting $50,000 with respect to each award; and (ii)in clause (ii), by striking which shall be in addition to the amount of the recipient's award and inserting which shall be included as part of the recipient's award;
 (D)in subparagraph (C)— (i)by inserting or business after technical;
 (ii)by striking the vendor and inserting a vendor; and (iii)by adding at the end the following: Business-related services aimed at improving the commercialization success of a small business concern may be obtained from an entity, such as a public or private organization or an agency of or other entity established or funded by a State that facilitates or accelerates the commercialization of technologies or assists in the creation and growth of private enterprises that are commercializing technology.;
 (E)in subparagraph (D)— (i)by inserting or business after technical each place it appears; and
 (ii)in clause (i), by striking the vendor and inserting 1 or more vendors; and (F)by adding at the end the following:
						
 (E)Multiple award recipientsThe Administrator shall establish a limit on the amount of technical and business assistance services that may be received or purchased under subparagraph (B) by small business concerns with respect to multiple Phase II SBIR or STTR awards for a fiscal year.; and
 (5)by adding at the end the following:  (4)Annual reporting (A)In generalA small business concern that receives technical or business assistance from a vendor under this subsection during a fiscal year shall submit to the Federal agency contracting with the vendor a description of the technical or business assistance provided and the benefits and results of the technical or business assistance provided.
 (B)Use of existing reporting mechanismThe information required under subparagraph (A) shall be collected by a Federal agency as part of a report required to be submitted by small business concerns engaged in SBIR or STTR projects of the Federal agency for which the requirement was in effect on the date of enactment of this paragraph..
 (b)ReviewNot later than the end of fiscal year 2019, the Administrator of the Small Business Administration shall—
 (1)conduct a survey of vendors providing technical or business assistance under section 9(q) of the Small Business Act (15 U.S.C. 638(q)), as amended by subsection (a), and small business concerns receiving the technical or business assistance; and
 (2)submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report reviewing the efficacy of the provision of the technical or business assistance.March 19, 2018Reported with an amendment